Exhibit 99.1 JAGUAR MINING INC. Interim Consolidated Financial Statements September 30, 2010 and 2009 (unaudited) JAGUAR MINING INC. Interim Consolidated Balance Sheets (Expressed in thousands of U.S. dollars) September 30, December 31, (unaudited) Assets Current assets: Cash and cash equivalents (Note 9) $ $ Inventory Prepaid expenses and sundry assets (Note 2) Forward sales derivative asset (Note 3 (b)) 51 - Unrealized foreign exchange gains (Note 3 (a)) Prepaid expenses and sundry assets (Note 2) Net smelter royalty Restricted cash Property, plant and equipment (Note 4) Mineral exploration projects (Note 5) $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ $ Notes payable (Note 6) Income taxes payable Asset retirement obligations Forward sales derivative liability (Note 3 (b)) - Deferred compensation liability Notes payable (Note 6) Future income taxes Asset retirement obligations Other liabilities Total liabilities Shareholders' equity Common shares Stock options Contributed surplus Deficit ) ) Commitments (Note 10) $ $ See accompanying notes to interim consolidated financial statements. On behalf of the Board: Gary E. German Director Daniel R. Titcomb Director 2 JAGUAR MINING INC. Interim Consolidated Statements of Operations and Comprehensive Income (Loss) (Expressed in thousands of U.S. dollars, except per share amounts) (unaudited) Three Months Ended September 30, Three Months Ended September 30, Nine Months Ended September 30, Nine Months Ended September 30, Gold sales $ Production costs ) Stock-based compensation - ) ) ) Depletion and amortization ) Gross profit Operating expenses: Exploration Stock-based compensation ) ) Administration Management fees (Note 8 (a)) Amortization Accretion expense Other Total operating expenses Income (loss) before the following ) ) Loss on forward derivatives (Note 3 (b)) - - Gain on forward foreign exchange derivatives (Note 3 (a) Foreign exchange gain ) Interest expense Interest income ) Disposition of property ) Other non-operating expenses (recovery) - ) - Total other expenses (income) ) ) Income (loss) before income taxes ) ) Income taxes Current income taxes (recovery) ) Future income taxes Total income taxes ) Net income (loss) and comprehensive income (loss) for the period $ ) $ $ ) $ Basic net income (loss) per share (Note 7) $ ) $ $ ) $ Diluted net income (loss) per share (Note 7) $ ) $ $ ) $ Weighted average number of common shares outstanding - Basic (Note 7) Weighted average number of common shares outstanding - Diluted (Note 7) See accompanying notes to interim consolidated financial statements. 3 JAGUAR MINING INC. Interim Consolidated Statements of Cash Flows (Expressed in thousands of U.S. dollars) (unaudited) Three Months Ended September 30, Three Months Ended September 30, Nine Months Ended September 30, Nine Months Ended September 30, Cash provided by (used in): Operating activities: Net income (loss) for the period $ ) $ $ ) $ Items not involving cash: Unrealized foreign exchange (gain) loss ) 51 ) Stock-based compensation ) ) Non-cash interest expense ) Accretion expense Future income taxes Depletion and amortization Unrealized loss on forward sales derivatives - - Unrealized loss (gain) on foreign exchange contracts ) ) ) Disposition of property - - ) - Accretion of interest revenue ) - ) - Reclamation expenditure ) Change in non-cash operating working capital Inventory ) ) Prepaid expenses and sundry assets ) Accounts payable and accrued liabilities Income taxes payable ) Deferred compensation liabilities ) - ) - Financing activities: Issuance of common shares, special warrants and warrants, net Increase (decrease) in restricted cash ) ) Repayment of debt ) Increase in debt Other long term liabilities ) - 16 - Investing activities Short-term investments ) - ) Mineral exploration projects ) Purchase of property, plant and equipment ) Proceeds from disposition of property - - ) Effect of foreign exchange on non-U.S. dollar denominated cash and cash equivalents ) Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Supplemental cash flow information (Note 9) See accompanying notes to interim consolidated financial statements. 4 JAGUAR MINING INC. Interim Consolidated Statements of Shareholders' Equity (Expressed in thousands of U.S. dollars) (unaudited) Common Shares Stock Options Contributed Surplus Deficit Total # $ # $ Balance, December 31, 2008 ) Public offering - Exercise of stock options ) ) - - Unvested options expired upon termination - - ) ) - - ) Stock based compensation - Equity component of convertible notes - Net income - Balance, September 30, 2009 ) Balance, December 31, 2009 ) Exercise of stock options ) ) - - Stock based compensation - Net income - ) ) Balance, September 30, 2010 ) 5 JAGUAR MINING INC. Notes to Interim Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Nine months ended September 30, 2010 and 2009 (Unaudited) 1. Significant Accounting Policies: The interim consolidated financial statements of Jaguar Mining Inc. (the “Company”) follow the same accounting policies and methods of application as the annual audited consolidated financial statements.The interim consolidated financial statements do not contain all disclosures as required by Canadian generally accepted accounting principles (“Canadian GAAP”) for annual financial statements and accordingly should be read in conjunction with the Company’s annual audited consolidated financial statements. Accounting Standards Issued But Not Yet Implemented: (i) Business combinations: In January 2009, the CICA issued Section 1582, “Business Combinations,” effective for fiscal years beginning on or after January 1, 2011.Earlier adoption of Section 1582 is permitted.This pronouncement further aligns Canadian GAAP with accounting principles generally accepted in the United States (“US GAAP”) and International Financial Reporting Standards (“IFRS”) and changes the accounting for business combinations in a number of areas.It establishes principles and requirements governing how an acquiring company recognizes and measures in its financial statements identifiable assets acquired, liabilities assumed, any non-controlling interest in the acquiree, and goodwill acquired.The section also establishes disclosure requirements that will enable users of the acquiring company’s financial statements to evaluate the nature and financial effects of its business combinations.The Company is considering the impact of adopting this pronouncement on the consolidated financial statements. (ii) Consolidated financial statements and non-controlling interests: In January 2009, the CICA issued Section 1601, “Consolidated Financial Statements,” and Section 1602, “Non-Controlling Interests,” effective for fiscal years beginning on or after January 1, 2011.Earlier adoption of these recommendations is permitted.These pronouncements further align Canadian GAAP with US GAAP and IFRS.Sections 1601 and 1602 change the accounting and reporting for ownership interests in subsidiaries held by parties other than the parent.Non-controlling interests are to be presented in the consolidated statement of financial position within equity but separate from the parent’s equity.The amount of consolidated net income attributable to the parent and to the non-controlling interest is to be clearly identified and presented on the face of the consolidated statement of income.In addition, these pronouncements establish standards for a change in a parent’s ownership interest in a subsidiary and the valuation of retained non-controlling equity investments when a subsidiary is deconsolidated.They also establish reporting requirements for providing sufficient disclosures that clearly identify and distinguish between the interests of the parent and the interests of the non-controlling owners.The Company is currently considering the impact of adopting these pronouncements on its consolidated financial statements. 6 JAGUAR MINING INC. Notes to Interim Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Nine months ended September 30, 2010 and 2009 (Unaudited) 1. Significant Accounting Policies (continued): Accounting Standards Issued But Not Yet Implemented (continued): (iii) Financial instruments - recognition and measurement: On July 1, 2009, the CICA amended Section 3855 with regard to determining when a prepayment option in a host debt instrument is closely related to the host instrument and the amendment is effective for fiscal years beginning on or after January 1, 2011.The amendment states that if the exercise price of a prepayment option compensates the lender for an amount equivalent to the present value of the lost interest for the remaining term of the host instrument, the feature is considered closely related to the host contract in which it is embedded.The Company is considering the impact of adopting this pronouncement on the consolidated financial statements. 2. Prepaid Expenses and Sundry Assets: The Company is required to pay certain taxes in Brazil, based on consumption.These taxes are recoverable from the Brazilian tax authorities through various methods.At September 30, 2010 total recoverable taxes denominated in Brazilian reais (R$) amounted to R$104.1 million ($61.5 million) (December 31, 2009 - R$89.1 million ($51.2 million)). 3. Risk Management Policies: Derivative Financial Instruments (a) Forward foreign exchange contracts: As at September 30, 2010, the Company has forward foreign exchange contracts to purchase Brazilian reais as follows: Settlement Date Amount in thousands of US$ Settlement amount in thousands of R$ 29-Oct-10 $ R $ 29-Oct-10 30-Nov-10 30-Nov-10 17-Dec-10 17-Dec-10 17-Dec-10 $ R $ 7 JAGUAR MINING INC. Notes to Interim Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Nine months ended September 30, 2010 and 2009 (Unaudited) 3. Risk Management Policies (continued): At September 30, 2010, current assets include $678,000 of unrealized foreign exchange gains relating to the forward foreign exchange contracts (December 31, 2009 current assets include $1.3 million of unrealized foreign exchange gains).Included in the statement of operations are the following amounts of unrealized and realized gains or losses on foreign exchange derivatives: Three Months Ended Nine Months Ended September 30 September 30 Unrealized loss (gain) $ ) $ ) $ $ ) Realized loss (gain) ) - ) $ ) $ ) $ ) $ ) (b) Forward sales and derivative contracts: During July 2010, the Company entered into a limited ‘no-cost gold collar’, which is a financial contract to mitigate gold price risk in the event of an unforeseen significant global financial event. To place the no-cost collars, the Company purchased gold puts for 59,600 ounces with a strike price range of $1,050 to $1,117 per ounce and sold gold calls for 60,000 ounces with a strike price range of $1,300 to $1,475 per ounce. The contracts are time-matched and settle prior to December 31, 2010.During the three months ended September 30, 2010 put contracts for 17,300 ounces with strike prices ranging from $1,050 to $1,115 matured resulting in no gain or loss to the Company.During the three months ended September 30, 2010 call contracts for 12,500 ounces with strike prices of $1,300 matured resulting in no gain or loss to the Company.At September 30, 2010 the following put and call gold option contracts were outstanding: Put options: Ounces at each strike price (strike price not in 000's) Settlement month $ 1,050 $ 1,100 $ 1,105 $ 1,110 $ 1,115 $ 1,117 Total October - November - December - - Total Ounces Fair Value $ Call options: Ounces at each strike price (strike price not in 000's) Settlement month $ 1,300 $ 1,475 Total October - November - December Total Ounces Fair Value $ ) $ ) $ ) 8 JAGUAR MINING INC. Notes to Interim Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Nine months ended September 30, 2010 and 2009 (Unaudited) 3. Risk Management Policies (continued): These no-cost collars will be measured at fair value on a recurring basis, using significant observable inputs (fair value hierarchy level 2). At September 30, 2010, current assets include $51,000 of unrealized gains relating to the put contracts (December 31, 2009 current assets - $nil) and current liabilities include $1.6 million of unrealized losses relating to the call contracts (December 31, 2009 current liabilities - $nil). Included in the statement of operations are $1.5 million of losses related to these forward sales derivative contracts (December 31, 2009 - $nil). 4. Property, Plant and Equipment: September 30, 2010 Cost Accumulated Amortization Net Processing plant $ $ ) $ Vehicles ) Equipment ) Leasehold improvements ) Assets under construction - Mining properties (Note 5 (a)) ) $ $ ) $ December 31, 2009 Cost Accumulated Amortization Net Processing plant $ $ ) $ Vehicles ) Equipment ) Leasehold improvements ) Assets under construction - Mining properties ) $ $ ) $ 9 JAGUAR MINING INC. Notes to Interim Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Nine months ended September 30, 2010 and 2009 (Unaudited) 5. Mineral Exploration Projects: December 31, Additions Reclassify to PP&E September 30, Paciência $ $ $
